Citation Nr: 0313101	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for chronic otitis 
media.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 until 
February 1956.

By decisions dated in June 1964 and April 1965, the 
Department of Veterans Affairs (then Veterans Administration) 
(VA) Board of Veterans' Appeals (Board) denied service 
connection for otitis media.  These determinations are final.  
See 38 C.F.R. § 20.1100 (2002).  Subsequent thereto, the 
Board declined to reopen the claim of service connection for 
otitis media in a March 1978 decision, and for a left ear 
disorder in June 1991.

As well, the VA Roanoke, Virginia Regional (RO) denied the 
claim of service connection for hearing loss by rating 
determination of March 1992.  The veteran did not appeal; 
consequently, this determination is also final.  See 38 
C.F.R. § 20.1103 (2002).  The current appeal comes before the 
Board from an RO rating decision of August 1998 which 
declined to reopen the claims for otitis media and hearing 
loss.

This case was previously before the Board in May 2001 and 
remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for a chronic otitis media in March 1964.  It was 
held that there was no indication of otitis during service.

2.  The Board subsequently denied the veteran's claim for 
service connection in June 1964 (upholding the March 1964 
rating), April 1965, March 1978, and June 1991. 

3.  Evidence associated with the claims file since the 
Board's June 1991 decision is either duplicative or 
cumulative of evidence previously considered, or, if new, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  In March 1992, the RO denied the veteran's claim for 
service connection for hearing loss on the basis that the 
evidence of record failed to establish that hearing loss was 
incurred or aggravated during service.  That decision is 
final.

5.  Evidence received since the March 1992 rating decision 
does not bear directly and substantially on the specific 
matters under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1964 denial, and the Board's 
subsequent denials of the claim for service connection for 
chronic otitis media, to include the June 1991 denial, are 
final.  38 U.S.C.A. §§ 7103, 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.302,  20.1100, 20.1103 (2002).  

2.  The additional evidence associated with the file since 
the Board's June 1991 denial of the claim is not material, 
and the claim for chronic otitis media may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2002).

3.  The unappealed March 1992 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

4.  The evidence received subsequent to the RO's March 1992 
decision is not material and does not serve to reopen the 
claim for service connection for hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decisions, 
statements of the case and supplemental statements of the 
case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the RO also informed the veteran that the 
best source of new and material evidence would be evidence 
from doctors who examined him at or about the time he served 
in the military.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The RO has made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The RO has attempted 
to collect medical records from all health care providers 
identified by the veteran.  Thus, notice as to which party 
would obtain what evidence has been satisfied.  The veteran 
has been offered an opportunity to submit additional evidence 
in support of his claims.  The Board does not know of any 
additional relevant evidence, which is available.

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the veteran in the development of his claims 
has been fulfilled and that the other pertinent provisions of 
the VCAA have been effectively satisfied by actions taken by 
the RO and by the Board.  The veteran was given the 
opportunity to appear and testify before a RO hearing officer 
and/or Member of the Board to advance any and all arguments 
in favor of his claims, but declined to do so.  The Board 
remanded this case in May 2001 for additional evidentiary 
development, to include obtaining a medical opinion 
addressing the veteran's allegations pursuant to his claims.  
This was accomplished.  Neither the veteran nor his 
representative have identified any additional evidence and/or 
requested that such be obtained.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  
Thus, further remand or notice would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Finally, there is no prejudice to the veteran 
in deciding his claims on the merits, because he has been 
told what the requirements are to establish his claims and 
has been provided sufficient opportunity to present evidence 
meeting those requirements.  He has had the assistance of the 
RO to develop every possible source of evidence or 
information that might substantiate his claims.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In the most recent notice letter sent in August 2001 the 
veteran was again informed as to what evidence he must obtain 
and what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claims are ready for appellate review.

The veteran's application to reopen his claims was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 38 C.F.R. § 3.156 
(2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's claims 
to reopen, which are discussed below.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claims 
on any basis, in this case, since the Board decision dated in 
June 1991 and the RO decision dated in March 1992.  See 
Hickson v. West,  12 Vet. App. 247, 251 (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).


1.  Chronic Otitis Media 

In March 1964, the RO denied the veteran's initial claim for 
service connection for otitis media.  The veteran appealed 
the denial and the Board later denied the claim in June 1964.  

The evidence before the Board in June 1964 consisted of the 
veteran's service medical records, which were negative for 
complaints, treatment or diagnosis associated with otitis 
media; a January 1960 reserve examination report which showed 
minimal drainage in the left ear and a small perforation in 
the left eardrum; hospital reports from the VA Medical 
Centers (VAMC) in Mountain Home and Durham show treatment for 
an acute exacerbation of chronic otitis and mastoiditis with 
possible cholesteatoma in 1964.  At that time the veteran 
gave a history of chronic draining of the left ear for 10-15 
years.  The Board found that the veteran's ear disability was 
not incurred or aggravated during service.

The Board again denied service connection for otitis media in 
April 1965 on the basis that there was no evidence to show 
any relationship between service and the present ear 
disorder.  The Board noted that the case had been previously 
denied by the Board in June 1964.  Additional evidence then 
considered included a medical statement from P.F. Brookshire, 
M.D dated December 1964.  Dr. Brookshire indicated that he 
first treated the veteran in 1961 for otitis media but that 
the veteran had a history of intermittent otitis media since 
1954.

In its March 1978 decision, the Board determined that, the 
prior 1964 and 1965 denials were final and that additional 
evidence had not been submitted to establish a factual basis 
to grant service connection for otitis media.  Additional 
evidence then considered included a report of hospital 
admission for left ear infection in September 1977; medical 
statements from P.F. Brookshire, M.D and H.J. Whitt; as well 
as several lay statements from the veteran and two long term 
acquaintances relating their observations of the veteran's 
physical condition during and subsequent to active duty.  In 
statements dated in 1977 Dr. Brookshire again indicated that 
he first treated the veteran in 1961 for otitis media and 
that the veteran had recently undergone a radial 
mastoidectomy.  Dr. Whitt indicated treatment of the veteran 
for ear infections in 1961 and 1962.  

In June 1991, the Board determined that a new factual basis 
had not been presented for allowance of the claim.  
Additional evidence then considered included VA and private 
outpatient treatment records dated from 1977 to 1988 which 
showed periodic treatment of the veteran for ear infections; 
records from Holston Valley Community Hospital dated in July 
1980 which showed treatment for abdominal pain; private 
treatment reports from J.H. Brazee, M.D. dated in 1985 for 
treatment of arthralgia; an SSA Award letter dated in October 
1986; VA examination reports dated in August 1978 and August 
1990 which showed diagnoses of otitis media and bilateral 
mixed-type hearing loss; additional lay statements by the 
veteran and the transcript of an RO hearing held in January 
1989.  In its decision, the Board noted the finality of the 
prior Board decisions and determined that the additional 
evidence did not demonstrate that otitis media was acquired 
or aggravated in service, and, hence, was not sufficient to 
alter the basic facts upon which the Board's prior decisions 
were predicated.  

The additional evidence associated with the veteran's claims 
file since the Board's June 1991 denial consists of various 
lay statements from the veteran and others including a fellow 
serviceman and a VA audiological consultation dated in July 
1998.  Negative responses for medical records were received 
from Mountain Home VAMC and Durham VAMC between 1998 and 
2003.  The veteran was notified of these responses in the 
supplemental statement of the case issued in March 2003 
November 1996.

At the time of the June 1991 Board decision, there was no 
evidence of a nexus between the veteran's post-service otitis 
media and service.  Therefore, any "new" evidence would 
have to bear directly and substantially upon this matter and 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The VA consultation report dated in July1998, while "new" 
in the sense that it was not previously of record, is not 
"material" for purposes of reopening the claim.  This 
evidence shows post service treatment without opinion as to 
onset during active service and simply is not probative of 
the question of whether chronic otitis media was incurred or 
aggravated in service, the pivotal issue underlying the 
veteran's claim for service connection.  Hence, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, and, thus, is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  

The letter from the fellow service member indicates that he 
served with the veteran from 1955 to 1956 and that the 
veteran had many ear infections and was regularly seen in 
sick call for ear pain.  However, like the numerous other 
written statements authored by the veteran and others acting 
on his behalf, such evidence is also not sufficient to reopen 
the claim because it contains contentions that are 
substantively identical to those made in connection with the 
prior denials.  Consequently, merely to reiterate these same 
allegations and arguments, when previously made, does not 
constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Furthermore, since neither the veteran nor 
any of the lay persons who submitted statements on his behalf 
possess the medical expertise and training to competently 
offer an opinion as to whether his otitis media was incurred 
or aggravated in active service, lay allegations purporting 
to do so also are not material.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).


2.  Hearing loss 

Service connection was denied for hearing loss by a March 
1992 rating decision that became final when the veteran 
failed to file a timely appeal of the decision.  At that 
time, it was held that the hearing loss identified many years 
after service was not shown to be the result of active 
military service.

The evidence then of record consisted of the veteran's 
service medical records, which were negative for complaints, 
treatment, or manifestation of hearing loss.  Of record is a 
VA examination report dated in 1978 which shows some degree 
of hearing impairment in the left ear.  A post-service VA 
examination in August 1990 shows diagnosis of bilateral 
mixed-type hearing loss.  The examiner noted the veteran had 
a history of otalgia, otorrhea and hearing loss in the left 
ear since 1954.

Evidence of record since the March 1992 RO decision includes 
a VA audiological consult dated in July 1998 which shows 
severe mixed loss, both ears and mild sloping to profound 
mixed loss bilaterally and several lay statements from the 
veteran and others.  In an August 1998 rating decision the RO 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for hearing loss.

The evidence missing at the time of the 1992 rating decision 
was medical evidence to show that hearing loss was incurred 
during active service.  While additional documents have been 
associated with the file subsequent to the RO's March 1992 
rating decision, the record still does not contain any such 
evidence, which would relate the condition to service.  The 
physician in July 1998 did not relate the current hearing 
loss to any inservice event.  The evidence of record in 1992 
already established hearing loss.  The findings and 
assessment are cumulative of evidence previous of record.  
Therefore, the evidence presented by the veteran is not so 
significant that it must be considered in order to fairly 
decide the merits of the appeal.

The veteran has proffered little in the way of "new" 
evidence as to either claim inasmuch as it only shows ongoing 
treatment for otitis media and hearing loss.  Accordingly, 
the Board finds that new and material evidence has not been 
received with regard to the veteran's claims for service 
connection for otitis media and hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for otitis media, the appeal 
is denied.

As new and material evidence has not been submitted to reopen 
the claim for service connection for hearing loss, the appeal 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


